Goldstein, J. (dissenting).
At issue here is whether CPL 720.35 (2) precludes disclosure of facts relating to the appellant’s youthful offender adjudication.
As a result of an incident which occurred on February 12, 1992, the appellant was charged with assault in the third degree. The victim of the alleged assault also commenced a civil action to recover damages for personal injuries against, inter alia, the appellant. In June 1992 the appellant served State Farm Fire and Casualty Co. (hereinafter the plaintiff) with a copy of the summons and complaint in that civil action, and demanded that the plaintiff defend and indemnify him. In *38response, the plaintiff commenced the instant action for a judgment declaring that it had no obligation to defend and indemnify the appellant, on the ground that the appellant’s conduct was intentional and not covered by the policy.
Meanwhile, in or about August 1992 the appellant was sentenced'by the District Court, First District, Nassau County, as a youthful offender in the criminal proceeding and all records in the proceeding were sealed pursuant to CPL 720.35. The plaintiff moved in the District Court, First District, Nassau County, to unseal the records, but the motion was denied, inter alia, on the ground that "movant has made no showing of its efforts, if any, to prove its case by other means than unsealing the records”.
Thereafter, the plaintiff served a notice to admit pursuant to CPLR 3123, seeking the appellant’s admission that he pleaded guilty in the criminal proceeding to an intentional act or attempt to commit an intentional act. The appellant moved for a protective order, striking the notice to admit, and the motion was denied, on the ground that the appellant’s motion was "not supported * * * with case or statutory authority”.
Prior to the appellant’s sentencing as a youthful offender, the confidentiality of proceedings relating to the appellant’s prosecution for assault in the third degree was optional in the discretion of the court (see, CPL 720.15 [2]). Only upon his ■sentencing and the appellant’s adjudication as a youthful offender (see, Governor’s Approval Mem, 1971 NY Legis Ann, at 590), did CPL 720.35 (2) come into play. That subdivision provides, in pertinent part: "all official records and papers, whether on file with the court, a police agency or the division of criminal justice services, relating to a case involving a youth who has been adjudicated a youthful offender, are confidential” and may only be made available to specified agencies or "where specifically required or permitted by statute or upon specific authorization of the court”. Thus, in order to obtain "official records and papers”, the plaintiff needed the approval of the court which rendered the youthful offender adjudication (see, Royal Globe Ins. Co. v Mottola, 89 AD2d 907).
The majority intimates that the plaintiff’s remedy was to appeal from the order of the District Court, First District, Nassau County, denying its motion to unseal the records of the youthful offender proceeding. However, that motion was denied on the ground that the plaintiff failed to demonstrate efforts to prove its case by means other than unsealing the records. The plaintiff’s use of CPLR 3123 constitutes an effort to prove its *39case by means other than unsealing and examining the records, and is not inconsistent with the order of the District Court. Accordingly, the plaintiffs failure to appeal from the order of the District Court has no relevance to the issues presented here.
In a subsequent criminal prosecution of a youthful offender, the youthful offender adjudication may not be used to impeach the youthful offender’s credibility, should he or she testify in his or her own behalf, since it is not a criminal conviction (see, e.g., People v Greer, 42 NY2d 170, 176; People v Rahming, 26 NY2d 411). However, the statute does not impose a blanket prohibition against all inquiry into a youthful offender adjudication (see, Matter of Cacchioli v Hoberman, 31 NY2d 287; Davis v State of New York, 54 AD2d 126). For example, inquiry into arrests leading to a youthful offender adjudication may be appropriate on applications for public employment (see, Matter of Bell v Codd, 57 AD2d 814). As the Court noted in Davis v State of New York (supra, at 129, quoting McKinney’s Cons Laws of NY, Book 1, Statutes § 74), a court cannot add provisions to a statute by implication, since " '[i]f the legislature had intended the statute to include the matter in question, it would have been easy for them [sic] to have said so and to have expressly included it’ ”. Literal interpretation of statutory language does not, as the majority contends, improperly exalt form over substance. The Court of Appeals has repeatedly held that statutory interpretation should not go beyond the plain language of the statute, unless the statutory language itself is ambiguous (see, Matter of Encore Coll. Bookstores v Auxiliary Serv. Corp., 87 NY2d 410, 417-418; Matter of Capital Newspapers v Whalen, 69 NY2d 246, 252-253; Roth v Michelson, 55 NY2d 278, 282-283).
The language of CPL 720.35 (2) is in stark contrast to provisions of the Family Court Act, which prohibit the disclosure of "information” relating to a juvenile delinquency proceeding (Family Ct Act § 380.1 [3]) and prohibit the use in court of any "confession, admission, or statement” of an alleged juvenile delinquent against the juvenile’s interest (Family Ct Act § 381.2 [1]). Nevertheless the Family Court Act does not impose a blanket prohibition against disclosure of the records of a juvenile delinquency proceeding, and disclosure may be granted in a civil action (see, Yung-Fu Chow v Boonyam, 240 AD2d 737). In that case, this Court permitted an in camera inspection of Family Court records relating to a juvenile delinquency adjudication, to determine whether the records contained dis*40closable information which shed light on the culpability of the person adjudicated a juvenile delinquent, in an action in which he was a defendant. Contrary to the majority’s conclusion, such records are confidential (see, CPL 725.15; Matter of Herald Co. v Mariani, 67 NY2d 668). In view of the holding in Yung-Fu Chow v Boonyam (supra), it appears that the fact that the instant action was brought by the plaintiff against the appellant is not determinative.
Analogies can also be drawn between CPL 720.35 and CPL 160.50, which also provides for the sealing of records where the criminal proceeding is terminated in favor of the accused. However, as this Court noted in Kalogris v Roberts (185 AD2d 335, 336), the protections of CPL 160.50 "may not be used * * * to gain advantage in a civil action”. "Where a party puts into issue in a civil action elements common both to the civil action and to a criminal prosecution, that party waives the privilege conferred by CPL 160.50 (see, Gebbie v Gertz Div. of Allied Stores, 94 AD2d 165)” (Lundell v Ford Motor Co., 120 AD2d 575, 576; see, Taylor v New York City Tr. Auth., 131 AD2d 460, 462). The appellant did not commence the instant action for a declaratory judgment. However, as previously noted, the question of who commences the civil action is not determinative (see, Yung-Fu Chow v Boonyam, supra). This action is a defensive response to the appellant’s demand for affirmative relief: that the plaintiff defend and indemnify him. The question of which party wins or loses the race to the courthouse should not be determinative of a party’s rights (see, Junior v City of New York, 85 AD2d 683). Since the appellant seeks affirmative relief and the instant action was brought to defend against the appellant’s claims, the appellant waived any privilege he may have had relating to the particulars of his admissions in the criminal proceeding.
As the majority notes, the protections of CPL 720.35 (2) were intended to mete out punishment while shielding the youthful offender from the stigma of a criminal conviction and its "future consequences in recognition of, inter alia, the youth’s lack of experience and the court’s hope for his future constructive life” (People v Gordon S., 89 AD2d 912, 913). It was not intended to be used as a sword, to allow him to deny, with impunity, any culpability for the acts underlying his youthful offender adjudication (see, District of Columbia v Cooper, 483 A2d 317, 322-323 [DC App]). The appellant’s interest in this action is not in a "future constructive life” free of the stigma of a *41criminal conviction, but rather, in obtaining insurance coverage for the very act which formed the basis of his youthful offender adjudication, despite a policy provision denying coverage for intentional acts. Protection of that interest is beyond the scope of the protections afforded by CPL 720.35 (2) and would be contrary to the legislative intent to mete out punishment for that specific act.
Accordingly, I vote to affirm the order appealed from.
O’Brien, J. P., and McGinity, J., concur with Luciano, J.; Goldstein, J., dissents in a separate opinion.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the plaintiff’s notice to admit is stricken.